DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, U.S. Patent Application No. 2002/0019265, in view of Stites et al., U.S. Patent Application No. 2010/0130303.  As to Claims 1 and 11, Allen teaches a golf club head, coupled to a second end of a shaft, paragraph 0118, noting that a bore for receiving a shaft suggests that a club head may be connected to a second end of a shaft.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Allen with a shaft having a second end to which the club head may be connected, as suggested.  Further, the examiner finds that it was known in the art that a grip may be coupled to a first end of a shaft, opposite the head, to facilitate the use of the club for striking a ball.  The club head may include a substantially rigid shell, noting titanium construction, paragraph 0116, including a toe area, a heel area, a sole area, Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.  As to Claims 9 and 18, Allen teaches a contact area backing (40) bonded to a rear surface of the face plate (12), which, together with force-focusing cells, is formed as a sandwich and coupled to the rigid shell, noting tabs, paragraph 0091.  It follows that the contact area backing is coupled to the substantially rigid shell.  The examiner finds that the contact area backing, being in planar form, see Figure 3, is considered to be substantially rigid.
Claims 2, 5, 7, 8, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, in view of Stites, and in further view of Morales et al., U.S. Patent Application No. 2016/0263449.  Allen, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 2 and 12, Allen, as modified, teaches that the force focusing layer comprises a first layer that includes a first plurality of force-focusing cells (open cellular wall), paragraph 0091.  Allen, as modified, is silent as to a second layer including a second plurality of force-focusing cells.  Morales teaches a golf club head paragraph 0038, having a face (face plate) comprising a cell lattice including a plurality of layers, wherein a second layer is behind a first layer with respect to a club face, paragraphs 0045 and 0046 and see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Allen, as As to Claims 5 and 15, Morales teaches that cells of a first layer and cells of a second layer may be interconnected, see Figure 3.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Allen, as modified, with cells of the first layer and cells of the second layer being interconnected, to provide Allen, as modified, with a lattice type of cell configuration in each layer, to yield the predictable result of maximizing the strength of relatively light weight layers.  As to Claims 7 and 17, Allen, as modified, discloses the claimed invention except for providing that the second plurality of force-focusing cells may be of greater size.  It would have been an obvious matter of design choice to provide a second plurality of force-focusing cells of greater size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).  As to Claim 8, Morales teaches that the club head may be a driver club head, paragraph 0128.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Allen, as modified, with force-focusing layers in a driver club head, as taught by Morales, to provide Allen with force focusing layers in known substitute types of club head.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, as modified by Stites and Morales, as applied to claims 1 and 2 above, and further in view of Roach .  
Claims 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, as modified by Stites and  Morales, as applied to claims 1 and 2 above, and further in view of Lai et al., U.S. Patent Application No. 2008/0076595.  Allen, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 4 and 14, Allen, as modified, is silent as to an angled sidewall section.  Lai teaches a force-focusing cell (complex striking plate), having first and second areas, together with an angled sidewall section, paragraph 0050 and see As to Claims 6 and 16, Lai teaches that solid cells (223) may be in the form of separate upraised engaging members, paragraph 0058 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Allen, as modified, with solid cells as separate upright engaging members, as taught by Lai, to provide Allen, as modified, with separate cells in each of the first layer and second layer, to yield the predictable result of independently functioning cells.  Allen, as modified, discloses the claimed invention except for providing the pluralities of cells as being integral with a second layer instead of being completely independent.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide completely independent cells, since it has been held that construction a formerly integral structure in various elements involves only routine skill in the art, Nerwin v. Erlichman, 168 USPQ 177, 179.
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        14 June 2021